DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,118,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 17 is objected to because of the following informalities: In line 2, the recitation “located at a” should be “located at the”. In line 3, the recitation “located at a” should be “located at the”. In line 4, the recitation “the closed” should be “a closed”.
Claim 18 is objected to because of the following informalities: In line 2, the recitation “rotation is” should be “rotation axis is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 2-3: The originally-filed specification, at [0035]-[0053], discloses that the door body 12 rotates about a variable point of which the track is (X=(X1+X2)/2,Y=(Y1+Y2)/2). X is the distance between the variable point and the right wall 127 of the door body, and Y is the distance between the variable point and the front wall 125 of the door body. X1 and X2 relate the first and second hinge shafts 131/132 to the right wall 127. Y1 and Y2 relate the first and second hinge shafts 131/132 to the front wall 125. 
The specification refers to Figs. 5a-5e. The specification does not provide specifics as to the values of X1, X2, Y1, and Y2 at the positions of Figs. 5a-5e.
From Applicant’s Fig. 5a to Fig. 5b, both the first and second hinge shafts 131 and 132 appear to move closer to the right wall 127. 
From Applicant’s Fig. 5b to Fig. 5c, second hinge shaft 132 appears to move a small amount away from right wall 127, and first hinge shaft 131 appears to move some amount towards right wall 27. 

From Applicant’s Fig. 5d to Fig. 5e, second hinge shaft 132 does not appear to move, and first hinge shaft 131 appears to move closer to right wall 127.
The originally-filed specification fails to provide support for “when the door body is in a process of being opened from a closed state to a first angle, the rotation axis gradually moves away from the right wall” as recited in claim 2 and “wherein when the door body is in a process of being opened from the first angle to a second angle, the rotation axis gradually moves close to the right wall” as recited in claim 3. 
It does not appear from the figures that the disclosed variable point moves in the claimed manner, and the specification does not provide enough detail to definitively conclude that the variable point moves in the claimed manner. The aforementioned recitations in claims 2-3 raise the issue of new matter. 
With respect to claims 4-5: The originally-filed specification relates the variable rotation point of the door body 12 to the front wall 125 and to the right wall 127 of the door body 12. However, the specification remains silent as to the relationship between the variable rotation point of the door body 12 and the refrigerator body 11. Further, the figures do not provide enough detail to support the claims as written.
The recitations “wherein when the door body is in a process of being opened from a closed state to a first angle, the rotation axis gradually moves close to the refrigerator body” in claim 4 and “wherein when the door body is in a process of being opened from the first angle to a second angle, the rotation axis gradually moves away from the refrigerator body” in claim 5 raise the issue of new matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 11, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-097812 A (Yoneda).
With respect to claim 1: Yoneda discloses a hinge assembly (hinge device 4), which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), comprising: the door body is rotated relative to the refrigerator body by a rotation axis (defined by pins 52/53, hole 62, and groove 63), the rotation axis is a variable axis (varied as the pins 52/53 traverse the hole 62 and groove 63 during opening and closing motion).
With respect to claim 6: Yoneda discloses wherein when the door body is in a process of being opened from the closed state (Fig. 11a) to a second angle (Fig. 11e), the door body is rotated relative to the refrigerator body by a first rotation axis (defined by pins 52 and 53), and when the door body is opened continuously from the second angle (after Fig. 11e), the door body is rotated relative to the refrigerator body by a second rotation axis (defined by pin 52), the first rotation axis is a variable axis (movement of two pins 52 and 53), and the second rotation axis is a fixed axis (fixed rotation about pin 52).
With respect to claim 9: Yoneda discloses wherein the hinge assembly comprises a first hinge shaft (one of pin 52 or pin 53), a second hinge shaft (the other of pin 52 or pin 53), a first guide groove (one of hole 62 or groove 63) and a second guide groove (the other of hole 62 or groove 63), the first hinge shaft moves in the first guide groove and the second hinge shaft moves in the second guide groove to form the rotation axis.
With respect to claim 11: Yoneda discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body (on first member 5, which is attached to housing 2), the first guide groove is located at the other of the refrigerator body and the door body (on second member 6, which is attached to door 31/32), the second hinge shaft is located at one of the refrigerator body and the door body (on first member 5, which is attached to housing 2), the second guide groove is located at the other of the refrigerator body and the door body (on second member 6, which is attached to door 31/32).
With respect to claim 17: Yoneda discloses a hinge assembly (hinge device 4), which is used to connect a refrigerator body (housing 2) and a door body (door 31 or 32), comprising: a first hinge shaft (pin 53) and a second hinge shaft (pin 52) located at a refrigerator body (on first member 5, which is attached to housing 2), a first guide groove (groove 63) and a second guide groove (hole 62) located at a door body (on second member 6, which is attached to door 31/32), when the door body is in a process of being opened from the closed state (Fig. 11a) to a second angle (Fig 11e), the first hinge shaft moves in the first guide groove and the second hinge shaft moves in the second guide groove to form a first rotation axis, and when the door body is opened continuously from the second angle (beyond Fig. 11e), the second hinge shaft is defined as a second 
With respect to claim 20: Yoneda discloses a refrigeration apparatus (refrigerator 1) including the hinge assembly of claim 1. 

Claim(s) 1, 9-12, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0132689 A1 (Shin).
With respect to claim 1: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), comprising: the door body is rotated relative to the refrigerator body by a rotation axis (defined by pins 35a-35c and elongated holes 31a-31c), the rotation axis is a variable axis (varied as the pins 35a-35c traverse the elongated holes 31a-31c).
With respect to claim 9: Shin discloses wherein the hinge assembly comprises a first hinge shaft (one of pins 35a-35c), a second hinge shaft (another of pins 35a-35c), a first guide groove (one of holes 31a-31c) and a second guide groove (another of holes 31a-31c), the first hinge shaft moves in the first guide groove and the second hinge shaft moves in the second guide groove to form the rotation axis.
With respect to claim 10: Shin discloses wherein the door body comprises a right wall arranged close to the hinge assembly (Figs. 1-6), during opening of the door body, the rotation axis gradually moves close to the right wall (pin 35a moves to the position of Fig. 5 and then becomes the rotation axis).
With respect to claim 11: Shin discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body (in hole 20a of door 20), the first guide 
With respect to claim 12: Shin discloses wherein the door body comprises a right wall arranged close to the hinge assembly (Figs. 1-6), the first hinge shaft and the second hinge shaft are located at (at: presence in, on, or near) a refrigerator body (near cabinet 10), and the first guide groove and the second guide groove are located at a door body (near door 20), when the door body is in a process of being opened from the closed state (Fig. 4) to a second angle (Fig. 5), the rotation axis changes at a side of the second hinge shaft away from the right wall (axis moves from pin 35b to pin 35a), and when the door body is opened continuously from the second angle (Fig. 5 to Fig. 6), the second hinge shaft (pin 35a) is defined as the rotation axis.
With respect to claim 17: Shin discloses a hinge assembly (hinge member 30), which is used to connect a refrigerator body (cabinet 10) and a door body (door 20), comprising: a first hinge shaft (pin 35c) and a second hinge shaft (pin 35a) located at (at: presence in, on, or near) a refrigerator body (near cabinet 10), a first guide groove (hole 31c) and a second guide groove (hole 31a) located at a door body (near door 20), when the door body is in a process of being opened from the closed state (Fig. 4) to a second angle (Fig. 5), the first hinge shaft moves in the first guide groove and the second hinge shaft moves in the second guide groove to form a first rotation axis, and when the door 
With respect to claim 18: Shin discloses wherein the door body comprises a right wall arranged close to the hinge assembly (Figs. 1-6), the second rotation (at pin 35a) is closer to the right wall compared to the first rotation axis (at pin 35b).
With respect to claim 20: Shin discloses a refrigeration apparatus (“refrigerator” @ [0029]) including the hinge assembly of claim 1. 

Claim(s) 1, 9, 11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,303,059 B2 (Darney).
With respect to claim 1: Darney discloses a hinge assembly (“hinge mechanism” @ Col. 6 line 40), which is used to connect a refrigerator body and a door body (“the appliance is a fridge, freezer, or other domestic appliance with a door” @ Col. 6 lines 10-11), comprising: the door body is rotated relative to the refrigerator body by a rotation axis (defined by pins 416/418 and slots 412/420), the rotation axis is a variable axis (varied as the pins 416/418 traverse the slots 412/420).
With respect to claim 9: Darney discloses wherein the hinge assembly comprises a first hinge shaft (one of pins 416/418), a second hinge shaft (the other of pins 416/418), a first guide groove (one of slots 412/420) and a second guide groove (the other of slots 412/420), the first hinge shaft moves in the first guide groove and the second hinge shaft moves in the second guide groove to form the rotation axis.
With respect to claim 11: Darney discloses wherein the first hinge shaft is located at one of the refrigerator body and the door body, the first guide groove is located at the 
With respect to claim 20: Darney discloses a refrigeration apparatus ((“the appliance is a fridge, freezer, or other domestic appliance with a door” @ Col. 6 lines 10-11) including the hinge assembly of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-5, 7-8, 10, 12-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-097812 A (Yoneda).
With respect to claims 2-3: Yoneda does not disclose the exact positions of the rotation axis of the door 31/32 as the door 31/32 moves. The motion of the right door 32 is the reverse of what is shown in Yoneda Figs. 11a-11e in relation to the left door 31.
The reverse of Yoneda Figs. 11a-11e makes obvious “wherein the door body (door 32) comprises a right wall arranged close to the hinge assembly (Yoneda Figs. 1-2 show this), when the door body is in a process of being opened from a closed state (Fig. 11a) to a first angle (Fig. 11b and/or 11c), the rotation axis gradually moves away from the right wall (door 31 shifts to the left, therefore axis is shifted away from the left wall)” and “wherein when the door body is in a process of being opened from the first angle (Fig. 11b and/or 11c) to a second angle (Fig. 11d and/or 11e), the rotation axis gradually moves close to the right wall (door 31 shifts to the right, therefore axis is shifted toward the left wall)” as claimed. 
With respect to claims 4-5: Yoneda does not disclose the exact positions of the rotation axis of the door 31/32 as the door 31/32 moves. However, Yoneda Figs. 11a-11e makes obvious “wherein when the door body (door 31) is in a process of being opened from a closed state (Fig. 11a) to a first angle (Fig. 11b and/or 11c), the rotation axis 
With respect to claim 7: In Yoneda Fig. 11e, the angle is less than 90°. From the position of Fig. 11e, the door 31 rotates about pin 52, and the pin 53 traverses the arc-shaped section of groove 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the angle at which the door 31 begins to rotate about the pin 52 only (the angle of door 31 for Fig. 11e), as an obvious variation of Yoneda’s invention. 
One of ordinary skill in the art would find obvious increasing the angle of the door 31 in Fig. 11e by a few degrees such that the angle is 90°.
With respect to claim 8: Yoneda Figs. 11a-11e show the left door 31, but Yoneda discloses the hinge device is used on the right door 32 as well. The right door 32 is the reverse of the left door 31. 
The reverse of Figs. 11a-11e makes obvious “wherein the door body comprises a right wall arranged close to the hinge assembly (left wall in Fig. 11), the second rotation axis (pin 52 in Fig. 11e) is closer to the right wall compared to the first rotation axis (between pins 52 and 53 in Figs. 11a-11e)” as claimed.
With respect to claim 10: Yoneda Figs. 11a-11e show the left door 31, but Yoneda discloses the hinge device is used on the right door 32 as well. The right door 32 is the reverse of the left door 31. 
The reverse of Figs. 11a-11e makes obvious “wherein the door body comprises a right wall (left wall in Fig. 11) arranged close to the hinge assembly, during opening of the door body, the rotation axis gradually moves close to the right wall (as the door 31 opens, the axis starts between pins 52 and 53 and becomes pin 52 at Fig. 11e)” as claimed.
With respect to claim 12: The reverse of Yoneda Figs. 11a-11e makes obvious “wherein the door body comprises a right wall (left wall in Fig. 11) arranged close to the hinge assembly, the first hinge shaft and the second hinge shaft are located at a refrigerator body (on first member 5, which is attached to housing 2), and the first guide groove and the second guide groove are located at a door body (on second member 6, which is attached to door 31/32), when the door body is in a process of being opened from the closed state (Fig. 11a) to a second angle (Fig. 11e), the rotation axis changes at a side of the second hinge shaft away from the right wall (as pins 52 and 53 move in hole 62 and groove 63), and when the door body is opened continuously from the second angle (after Fig. 11e), the second hinge shaft is defined as the rotation axis (pin 52 defines the rotation axis)” as claimed.
With respect to claim 13: In Yoneda Fig. 11e, the angle is less than 90°. From the position of Fig. 11e, the door 31 rotates about pin 52, and the pin 53 traverses the arc-shaped section of groove 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary the angle at which the door 31 begins to rotate about 
One of ordinary skill in the art would find obvious increasing the angle of the door 31 in Fig. 11e by a few degrees such that the angle is 90°.
With respect to claim 14: The reverse of Yoneda Figs. 11a-11e makes obvious “wherein when the door body is in a process of being opened from the closed state (Fig. 11a) to a first angle (Fig. 11c), the rotation axis gradually moves away from the right wall (due to motion of pins 52/53), when the door body is in a process of being opened from the first angle (Fig. 11c) to the second angle (Fig. 11e), the rotation axis gradually moves close to the right wall (due to motion of pins 52/53)” as claimed.
With respect to claim 15: The reverse of Yoneda Figs. 11a-11e makes obvious “wherein when the door body is in a process of being opened from the closed state (Fig. 11a) to a first angle (Fig. 11c), the rotation axis gradually moves close to the refrigerator body (due to motion of pins 52/53), when the door body is in a process of being opened from the first angle (Fig. 11c) to the second angle (Fig. 11e), the rotation axis gradually moves away from the refrigerator body (due to motion of pins 52/53)” as claimed.
With respect to claim 18: The reverse of Yoneda Figs. 11a-11e makes obvious “wherein the door body comprises a right wall (left wall in Fig. 11) arranged close to the hinge assembly, the second rotation (at pin 52 in Fig. 11e) is closer to the right wall compared to the first rotation axis (between pins 52 and 53 in Figs. 11a-11e)” as claimed.
With respect to claim 19: The reverse of Yoneda Figs. 11a-11e makes obvious “wherein the door body comprises a right wall (left wall in Fig. 11) arranged close to the hinge assembly, when the door body is in a process of being opened from the closed .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,303,059 B2 (Darney).
With respect to claim 2: Darney Cols. 6-7 disclose the pins 416/418 may be formed integrally with one or both of the hinge members 406/408. In such a configuration, the slots 412/420 are formed correspondingly in the hinge member 406/408.
Darney’s Figs. 2-5 show the hinge on the left side of the door. Darney Fig. 1 shows mounting a hinge on the right side of a door. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adapt Darney’s hinge mechanism for mounting on the right side of a door, as an obvious variation of the embodiment shown in Darney Figs. 2-5. One would be motivated to switch the hinge mounting to the right side based on where the appliance is mounted, and what makes it easiest to access the appliance. 
Such a configuration results in the reverse of what in shown in Darney Figs. 2-5, because the right side is the reverse of the left side. The reverse of Figs. 5a-5b makes obvious “wherein the door body (216) comprises a right wall (left wall in Figs. 5a-5b) arranged close to the hinge assembly, when the door body is in a process of being opened 
With respect to claim 3: The reverse of Darney Figs. 5b-5c makes obvious “wherein when the door body is in a process of being opened from the first angle (Fig. 5b) to a second angle (Fig. 5c), the rotation axis gradually moves close to the right wall (due to motion along arrow C)” as claimed.
With respect to claims 4-5: The motion in Darney Figs. 5a-5e makes obvious “wherein when the door body (216) is in a process of being opened from a closed state (Fig. 5a) to a first angle (Fig. 5b), the rotation axis gradually moves close to the refrigerator body (motion along arrow B moves axis closer than smaller motion along arrow A)” and “wherein when the door body is in a process of being opened from the first angle (Fig. 5b) to a second angle (Fig. 5c and/or 5d), the rotation axis gradually moves away from the refrigerator body (motion along arrow C, and continued motion along arrow B of Fig. 5b)” as claimed. 
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Additionally, a terminal disclaimer to U.S. Patent No. 11,118,384 is required in order to overcome the double patenting rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637